Citation Nr: 1437984	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 2, 2009 for the grant of  service connection for degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on the right costovertebral junction.

2.  Entitlement to an effective date earlier than January 2, 2009 for the assignment of a 10 percent disability rating for scars, neck and back, residuals of gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967 and from March 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  At his hearing before the undersigned in August 2013, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal for entitlement to an effective date earlier than January 2, 2009 for the assignment of a 10 percent disability rating for scars, neck and back, residuals of gunshot wound.



2.  A December 1978 rating decision awarding service connection for scars as the residual of gunshot wound of the neck and back was not appealed and is final.  

3.  An April 1989 Board decision adjudicating the claim for an increased rating for scars as residuals of gunshot wound of the neck and back was not appealed or reconsidered, and is final.  

4.  There was no claim for service connection for degenerative disc disease, degenerative spondyloarthritis, or any spinal disorder of the thoracolumbar spine prior to January 2, 2009.

5.  There was no competent evidence showing the presence of degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on the right costovertebral junction, prior to January 2, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an effective date earlier than January 2, 2009 for the assignment of a 10 percent disability rating for scars, neck and back, residuals of gunshot wound, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an effective date earlier than January 2, 2009, for the award of service connection for degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on the right costovertebral junction, have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

During his August 2013 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an effective date earlier than January 2, 2009 for the assignment of a 10 percent disability rating for scars, neck and back, residuals of gunshot wound.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  As the claim for entitlement to an effective date earlier than January 2, 2009 for the assignment of a 10 percent disability rating for scars, neck and back, residuals of gunshot wound, has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  Duty to Notify and Assist

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial evaluation following the grant of service connection for degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on       the right costovertebral junction (hereinafter, "back disability").  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and he testified as to why he believes an earlier effective date is warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


III.  Earlier Effective Date

The Veteran is seeking an effective date earlier than January 2, 2009 for the award of service connection for his degenerative disc disease and degenerative spondylo-arthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on the right costovertebral junction (hereinafter "back disability").  Specifically, he has asserted that the effective date should coincide with the date of the increased rating claim he filed in April 1988.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits   to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication    in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, in a December 1978 rating decision, the Veteran was granted service connection for scars, neck and back as the residuals of a gunshot wound.  He did not submit a notice of disagreement regarding any aspect of that decision within one year, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran sought an increased rating for that disability in April 1988, which was denied by the RO, then appealed to and denied by the Board in an April 1989 decision.  He did not appeal the Board decision to the U.S. Court of Appeals for Veterans Claims or request reconsideration, and it also became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  

In January 2009, the Veteran again sought an increased rating for residuals of a gunshot wound disability, and noted that he had information confirming the presence of shrapnel in his back.  In July 2009, the RO granted a 10 percent rating for the scars and granted service connection for degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on the right costovertebral junction based on the June 2009 VA examination.  The Veteran subsequently appealed the effective date assigned for the back disability.  He argued that the examination he was afforded in May 1988 was inadequate and that, but for the inadequacies of that examination and of a contemporaneous x-ray study, which failed to document the shrapnel in his back, the effective date would have been a date in 1988, at the latest.

In view of the legal authority governing entitlement to effective dates, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than January 2, 2009 for the award of service connection for the Veteran's back disability.  

The Veteran filed a claim for "residuals of gunshot wound in back" in 1978.  However, he failed to appear for a scheduled examination in connection with that claim.  As a result, service connection was granted for scars as the residual based on the medical evidence already of record, which did not include objective findings of arthritis or a diagnosis of arthritis.    

The Board acknowledges the Veteran's assertion that he was assigned "Code G" for arthritis of the thoracic spine when he was placed on a permanent profile during service, and that VA had the information it needed to service-connect arthritis from that point, forward.  Although he was, in fact, assigned a permanent profile that included Code G, the physician who examined the Veteran the month the profile was assigned noted the Veteran's complaints of severe pain in his right side when lifting objects with his right arm, but stated that he knew of "no way to objectively measure these complaints."  Although a code associated with arthritis was assigned at that time, there is no indication from the medical evidence of record that arthritis was diagnosed, and the Code G description provided by the Veteran encompassed multiple conditions.

In his April 1988 claim, the Veteran stated only that his "service connected conditions [were] getting much worse."  He was afforded a VA spine examination in May 1988, but, as the Board pointed out in its April 1989 decision, no foreign body or bone abnormalities was identified by x-ray, nor was there functional loss or loss of motion in the Veteran's back.  The examiner diagnosed him with "residuals of gunshot wound, with scarring in right supraclavicular area and over the mid-portion of the back," only.

The Veteran did not file a specific claim for spinal disability resulting from the gunshot wound, so there is no basis for an earlier effective date based on a specific claim for such disability being filed prior to January 2009.  The Veteran alleges that his prior claim for service connection for residuals of gunshot wound in 1978 and the claim for increase in 1988 essentially included a claim for a thoracolumbar spine disability.  However, the Veteran was provided with an opportunity to challenge the decision of the RO in 1978 that the only residual disability was manifested by scars, but did not appeal the December 1978 rating decision.  The Board decision in 1988 discussed musculoskeletal findings and functional impairment in addition to scars in denying the claim for an increased rating for residuals of gunshot wound.  Thus, that decision clearly contemplated both musculoskeletal impairment in addition to scarring residuals, but found his symptomatology did not warrant a compensable rating.  

The next claim filed by the Veteran was received in January 2009 and served as the basis for the effective date assigned to his back disability, and it is in conjunction with that claim that the first objective evidence of his currently diagnosed back disability was shown.  Indeed, the medical records showing radiographic evidence of his thoracolumbar spine disability are dated after the January 2009 date of claim.  

The Board notes that the Veteran has asserted that service personnel records he submitted in 2009, which were not previously associated with his claims file, speak to the presence of shrapnel in his back during service and are material to his current claim for an earlier effective date.  While the documents he submitted do, in fact, note the presence of shrapnel in the Veteran's back, the Board notes that x-ray evidence in the Veteran's service treatment records, which were associated with the claims file, also note the presence of a "small amount of lead" in the Veteran's back, and appear to be the x-rays to which the personnel records refer.  In any event, the presence of shrapnel in the Veteran's back is not the factual basis on which the outcome of this appeal depends.  It is not the presence of shrapnel that is the basis of the grant of service connection for his back disability, but rather, the  
x-ray evidence of degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with osteophyte formation on the right costovertebral junction.  As noted above, such x-ray findings were not shown until after January 2009 claim.  X-ray in conjunction with the 1988 claim showed no bony abnormalities of the spine, and there is no evidence establishing the presence of his current back disability at any time prior to the January 2009 claim.  Thus, entitlement to service connection for his thoracolumbar spine disability did not arise prior to the January 2009 claim.  Accordingly, the proper effective date for service connection for the Veteran's thoracolumbar spine disability is January 2, 2009.

The Board acknowledges the Veteran's argument that, had he not failed to appear for a scheduled examination in 1978, or had the 1988 spine examination been more thorough, service connection for a back condition would have been granted on an earlier date.  However, the Veteran did not appeal the initial 1978 decision or the 1989 Board decision, and both became final.  The next claim was received in January 2009, and the first objective evidence of his current thoracolumbar spine disability was presented during this claim period.  There is no basis for an earlier date to be assigned under the facts of this case, regardless of whether the Veteran's back disability claim is characterized as an original claim or claim for increase.  Accordingly, the appeal for an earlier effective date is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal on the issue of entitlement to an effective date earlier than January 2, 2009 for the assignment of a 10 percent disability rating for scars, neck and back, residuals of gunshot wound, is dismissed.

Entitlement to an effective date earlier than January 2, 2009 for the award of service connection for degenerative disc disease and degenerative spondyloarthritis, thoracolumbar spine with intercostal neuritis at T5-T6 secondary to osteophyte formation on the right costovertebral junction is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


